Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zachary Stern on 12/21/2020 and 1/5/2021.

IN THE CLAIMS:
1. (Currently Amended) A thrust reverser cascade comprising: 
a peripheral frame having at least one side and made from a composite layup of multiple layers of woven fiber and resin; 
at least one plate mounted directly to the at least one side and having a plurality of spaced grooves, a longest dimension of the at least one plate is parallel to a longest dimension of the at least one side, and the at least one plate being made from one of fiber-filled thermoplastic or fiber-filled thermoset material; and 
a plurality of vanes each having a longest surface with corresponding terminal ends of the longest surface positioned in a corresponding one of the plurality of spaced grooves, the plurality of vanes being made from continuous fiber-reinforced resin, wherein the plurality of vanes are configured to direct flow in a forward direction; and 
wherein the at least one plate is connected with the at least one side at a plurality of attachment points that are spaced along the longest dimension of the at least one side, wherein the plurality of attachment points each include a fastener inserted through corresponding holes in the at least one plate and the at least one side, the plurality of attachment points including a point between, in the longest dimension of the at least one side, two adjacent grooves of the plurality of spaced grooves.

6. (Currently Amended) The thrust reverser cascade of claim 1 wherein a shape of each of the spaced grooves and a cross-sectional shape of 

8. (Canceled)

12. (Canceled)

16. (Currently Amended) A thrust reverser 
a cascade including a peripheral frame having at least one side and made from a fiber composite having fibers of a first length; 
at least one plate mounted directly to the at least one side and having a plurality of spaced grooves, a longest dimension of the at least one plate is parallel to a longest 
a plurality of vanes each having a longest surface with corresponding terminal ends of the longest surface positioned in a corresponding one of the plurality of spaced grooves, wherein the plurality of vanes are configured to direct flow in a forward direction; and 
wherein the at least one plate is connected with the at least one side at a plurality of attachment points that are spaced along the longest dimension of the at least one side, wherein the plurality of attachment points each include a fastener inserted through corresponding holes in the at least one plate and the at least one side, the plurality of attachment points including a point between, in the longest dimension of the at least one side, two adjacent grooves of the plurality of spaced grooves.

17. (Currently Amended) The thrust reverser  the fibers of the peripheral frame and the fibers of the at least one plate further comprise carbon fibers or fiberglass.

18. (Currently Amended) The thrust reverser 

19. (Currently Amended) The thrust reverser  the terminal ends have complementary profiles.

20. (Canceled)

21. (Currently Amended) The thrust reverser 

22-24. (Canceled)

29. (Currently Amended) The thrust reverser cascade according to claim 1, wherein each of the plurality of vanes has a curved shape and each of the plurality of spaced grooves is curved with the curved shape of the one of the plurality of vanes positioned therein.

32-35. (Canceled)

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-24 directed to an invention non-elected without traverse.  Accordingly, claims 22-24 have been cancelled.

Allowable Subject Matter
Claim 1-7, 9-11, 13-19, 21, 25 and 27-31 are allowed.
the prior art fails to teach, in combination with the other claim limitations, at least one plate mounted directly to the at least one side and wherein the at least one plate is connected with the at least one side at a plurality of attachment points that are spaced along the longest dimension of the at least one side, wherein the plurality of attachment points each include a fastener inserted through corresponding holes in the at least one plate and the at least one side, the plurality of attachment points including a point between, in the longest dimension of the at least one side, two adjacent grooves of the plurality of spaced grooves.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063.  The examiner can normally be reached on 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741